PER CURIAM.
This appeal must be dismissed for lack of jurisdiction. Appellant Ellen D. Cope Pe-tree seeks to appeal from a judgment entered October 11, 1990, modifying a decree of dissolution of marriage entered earlier. No after-trial motion was filed. On November 27, 1990, appellant filed a notice of appeal with the clerk of the trial court.
The trial court’s order became final at the expiration of 30 days after its entry. Rule 81.05(a).1 The appeal was not effective because the notice of appeal was filed more than ten days after the order appealed from became final. Rule 81.04(a). In the absence of any request to this court for a special order to appeal under Rule 81.07, and there was no such request, the untimeliness of the filing of the notice of appeal is a jurisdictional defect. Goldberg v. Mos, 631 S.W.2d 342, 345 (Mo.1982); Jacobs v. Howard, 801 S.W.2d 744, 746 (Mo.App. 1990).
Appeal dismissed.
All concur.

. All references to rules are to Missouri Rules of Court, V.A.M.R.